Case 2:85-cv-04544-DMG-AGR Document 855 Filed 07/20/20 Page 1 of 9 Page ID #:39121



 1   MICHAEL J. STORTZ (SBN 139836)
     mstortz@akingump.com
 2   AKIN GUMP STRAUSS HAUER & FELD LLP
     580 California Street, Suite 1500
 3   San Francisco, CA 94104
     Telephone: 415-765-9500
 4   Facsimile: 415-765-9501
 5   BRETT M. MANISCO (SBN 318351)
     bmanisco@akingump.com
 6   AKIN GUMP STRAUSS HAUER & FELD LLP
     1999 Avenue of the Stars, Suite 600
 7   Los Angeles, CA 90067-6022
     Telephone: 310.229.1000
 8   Facsimile: 310.229.1001
 9
     REFUGEE AND IMMIGRANT CENTER FOR
10   EDUCATION AND LEGAL SERVICES
     MANOJ GOVINDAIAH (Pro Hac Pending)
11   manoj.govindaiah@raicestexas.org
12   Attorneys for Plaintiff-Intervenors
     B.L.N., D.F.L.G., and W.B.
13
14                            UNITED STATES DISTRICT COURT
15                          CENTRAL DISTRICT OF CALIFORNIA
16
17   JENNY L. FLORES, et al.,                 Case No. 2:85-cv-04544-DMG-AGRx
18                                            [Judge: Hon. Dolly M. Gee]
19                      Plaintiffs,           DECLARATION OF ANDREA MEZA
                                              IN SUPPORT OF PROPOSED
20        vs.                                 INTERVENORS’ EX PARTE
                                              APPLICATION FOR LEAVE TO
21                                            INTERVENE
22   EDWIN MEESE, et al.,
23                      Defendants.
                                              Date Action Filed: July 11, 1985
24
25
26
27
28

      DECLARATION OF ANDREA MEZA IN SUPPORT OF PROPOSED INTERVENORS’ EX PARTE APPLICATION
                                    FOR LEAVE TO INTERVENE
Case 2:85-cv-04544-DMG-AGR Document 855 Filed 07/20/20 Page 2 of 9 Page ID #:39122



 1         I, Andrea Meza declare as follows:
 2         1.     I am an attorney and the Director of the Family Detention Services
 3   Program at the Refugee and Immigrant Center for Education and Legal Services
 4   (“RAICES”). The RAICES Family Detention Services Program serves families in ICE
 5   custody at the Karnes County Residential Center (Karnes), in Karnes City, Texas. I
 6   have been the program Director since March 2019. Prior to my position as Director, I
 7   served as the Associate Director from October 2018-March 2019. From September
 8   2015 to July 2017, I was an Equal Justice Works Fellow and provided direct legal
 9   services to families at Karnes. I have been licensed in the State of Texas since
10   November 6, 2015. I make this Declaration in support of the ex parte application of
11   Proposed Plaintiffs-Intervenors B.L.N., D.F.L.G., and W.B. I make this Declaration of
12   my own personal knowledge, and if called, would testify to the matters set forth herein.
13         2.     The staff of the RAICES’ Family Detention Services Program conducts
14   legal visitation with Flores Class Members and their parents detained at Karnes Monday
15   through Friday, and on some weekends for at least 8, often 10 to 12 hours per day. We
16   provide services to families at Karnes in a universal representation model and estimate
17   that we represent 80 to 95% of detained Class Members and their parents. We also
18   operate a hotline by which clients at Karnes may call us outside of their scheduled legal
19   services meetings with our staff. Thus, our staff is and has been in regular, daily
20   communication with families at Karnes since 2015.
21         3.     In my role as Director of RAICES’ family detention services, I regularly
22   collaborate with the directors of the legal service providers (LSP) at the other two
23   family detention centers: Shalyn Fluharty, the Director of Proyecto Dilley which serves
24   families at the South Texas Family Residential Center (Dilley) in Dilley, Texas, and
25   Bridget Cambria, Director of ALDEA – the People’s Justice Center which serves
26   families at the Berks Family Residential Center (Berks) in Berks County, Pennsylvania.
27         4.     In 2019, the three LSP teams began to work in close collaboration to raise
28   issues of consistent and ongoing violations of the Flores Settlement Agreement (FSA) at
                                              1
      DECLARATION OF ANDREA MEZA IN SUPPORT OF PROPOSED INTERVENORS’ EX PARTE APPLICATION
                                    FOR LEAVE TO INTERVENE
Case 2:85-cv-04544-DMG-AGR Document 855 Filed 07/20/20 Page 3 of 9 Page ID #:39123



 1   the three family detention centers, including prolonged detention of class members in
 2   secure, unlicensed facilities; unsafe and unsanitary conditions such as inadequate
 3   medical care; and inadequate education, among others. Despite multiple efforts to
 4   enforce the FSA at the three family detention centers, ICE has been in violation of
 5   numerous provisions of the FSA for years.
 6
 7         Prolonged Detention at the Family Detention Centers and Separation From
 8   Parents are Both Harmful to Class Members
 9         5.     Since 2015, I and the team I direct have provided legal services and
10   representation to hundreds of Class Member children detained at Karnes for months as
11   they were detained at Karnes with their parents during the pendency of their
12   immigration proceedings, in apparent violation of several Orders of this Court.
13         6.     In 2018, the RAICES Family Detention Services Program represented
14   approximately two hundred and fifty families – male Flores Class members and their
15   fathers - who were reunited at Karnes after having been separated under the Trump
16   Administration’s Zero Tolerance policy. Many of these families were detained for
17   months together at Karnes following their separation. Based on my experience working
18   with Flores Class Members and their parents who experienced both separation and
19   prolonged detention at Karnes, it is my opinion that neither separation from a parent nor
20   prolonged detention at Karnes are in the best interests of Class Members.
21         7.     For example, Class Member children separated from their parents exhibited
22   distrust of their parents, negative changed behavior such as bedwetting and regressive
23   attachment tendencies, and at times, suicidality after their reunification. There is
24   copious evidence that separation from a parent results in lasting trauma to children,
25   including Class Members.1 When asked whether they wanted to separate from their
26
           1
27           E.g., American Bar Association, Children’s Rights Litigation, Trauma Caused
     by Separation of Children from Parents,
28   https://www.americanbar.org/groups/litigation/committees/childrens-rights/trauma-
     caused-by-separation-of-children-from-parents/ (last visited July 20, 2020); JULIA
                                             2
      DECLARATION OF ANDREA MEZA IN SUPPORT OF PROPOSED INTERVENORS’ EX PARTE APPLICATION
                                    FOR LEAVE TO INTERVENE
Case 2:85-cv-04544-DMG-AGR Document 855 Filed 07/20/20 Page 4 of 9 Page ID #:39124



 1   children by ICE in May of 2020, and again in a survey by RAICES in July of 2020, no
 2   Class Members or their parents indicated that they wished to separate from each other.
 3         8.     The Karnes detention center is not a safe or sanitary facility for Class
 4   Member children and continues to operate without a license from the State of Texas.
 5   The structure of the detention center itself is not safe for children. Karnes was built to
 6   detain single adult men, and though it has been painted to appeal to children and
 7   playgrounds have been added, the structure is inherently dangerous to Class Member
 8   children. For instance, the doors are thick, heavy metal doors. I am aware of multiple
 9   children whose fingers have been crushed by the doors to their cells.
10         9.     It has been my overwhelming experience that Class Members detained at
11   Karnes for longer than a week or two develop illness such as cough or digestive
12   problems. Multiple Class Member children have lost weight because they are not
13   served age-appropriate food at Karnes, and mothers have reported to me that they are
14   punished for breastfeeding their Class Member infants and toddlers as they are
15   accustomed to doing.
16         10.    Much documentation exists to demonstrate that there is inadequate medical
17   care for Class Members at the three family detention centers.2 For instance, Class
18   Members at Karnes do not have regular access to a pediatrician. Even when medical
19   staff make recommendations to improve the health and well-being of Class Members
20   during their time at Karnes, these medical recommendations often go unheeded by staff
21   of The Geo Group, the private company that operates the Karnes detention center. For
22
23   VALERO, THE UNITED STATES GOVERNMENT KIDNAPPED MY SON (2020), available at
     https://www.raicestexas.org/wp-
24   content/uploads/2020/07/July2020RAICESReport_KarnesMsL.pdf?ms=tw&emci=c18f
     e06f-d879-ea11-a94c-00155d03b1e8&emdi=81764d91-d879-ea11-a94c-00155d03b1e8
25          2
              Complaint to the DHS Office of Civil Rights and Civil Liberties, Deliberate
     Indifference to the Serious Medical Needs of Detained Families and Request for
26   Investigation into the Continued Detention of Medically Fragile Individuals During the
     COVID-19 Pandemic (July 12, 2020), https://cliniclegal.org/resources/enforcement-
27   and-detention/ongoing-failures-provide-adequate-access-medical-care-
     family?fbclid=IwAR2vWU0dcEg4suclF-
28   EyQtNCQhdD9CRdgEr9GDh6XHXFxrj6X_uoGla9lYA
                                              3
      DECLARATION OF ANDREA MEZA IN SUPPORT OF PROPOSED INTERVENORS’ EX PARTE APPLICATION
                                    FOR LEAVE TO INTERVENE
Case 2:85-cv-04544-DMG-AGR Document 855 Filed 07/20/20 Page 5 of 9 Page ID #:39125



 1   example, recommendations for dietary changes are regularly dismissed by GEO
 2   cafeteria workers.
 3         11.     In response to the COVID-19 pandemic, ICE has taken drastic measures at
 4   Karnes that have not resulted in fewer detained persons or staff contracting the
 5   dangerous, and often deadly, virus. ICE now requires all families to remain in
 6   quarantine isolation for the entirety of their detention at Karnes. In quarantine, Class
 7   Member children are required to stay in their cells for all but thirty minutes every day.
 8   Nuclear family units are separated such that every Class Member is held separately from
 9   one of their parents. The conditions resembling solitary confinement and family
10   separation within the detention center are distressing for Class Members at Karnes.
11         12.    Therefore, based on my experience representing hundreds of Class
12   Members detained at Karnes, prolonged detention in unsafe and unsanitary conditions is
13   not appropriate for Class Members, especially during a global pandemic.
14         13.    As previously mentioned, the vast majority of Class Members and their
15   parents wish to remain with each other. In my experience, there have only been two
16   rare circumstances in which a family inquires about the possibility of separation. Both
17   involve circumstances in which Class Member children are detained with only one
18   parent, and the other parent – nearly always the Class Member’s mother, or a very near
19   relative of the Class Member’s parent, such as a sibling or adult child, resides in the
20   United States. Only when 1) a Class Member and the parent – usually a father - are
21   experiencing prolonged, often months-long, detention or 2) when a parent has been
22   informed of a deportation date, have parents of Class Members asked RAICES staff
23   whether their child can be released from Karnes into the United States without them.
24         14.     On the rare occasions in which RAICES has inquired with ICE whether a
25   Class Member may be released from Karnes without their detained parent, ICE simply
26   has not responded. In fact, the absence of a mechanism by which a father could allow
27   for his child to be released to the child’s step-mother was a contributing factor to the
28   suicide of one of our clients, the father of a Class Member, at Karnes.
                                                 4
      DECLARATION OF ANDREA MEZA IN SUPPORT OF PROPOSED INTERVENORS’ EX PARTE APPLICATION
                                    FOR LEAVE TO INTERVENE
Case 2:85-cv-04544-DMG-AGR Document 855 Filed 07/20/20 Page 6 of 9 Page ID #:39126



 1         15.    It is evident that, despite five years of mass family detention, ICE has not
 2   been motivated to produce a process by which a parent may elect for a Class Member to
 3   be released to a sponsor until the current COVID-19 pandemic. The decision to present
 4   a separation or indefinite detention protocol during a pandemic makes either choice
 5   inherently coercive as the virus outbreak continues to rage within Karnes. Parents
 6   presented with this option who do not wish to separate from their children will be forced
 7   to decide between harmful family separation against their true wishes, or to keep their
 8   children in a congregate setting amidst an outbreak of the COVID-19 virus.
 9         16.    While few parents of Class Members, less than five that I am aware of,
10   have sought information regarding the possibility of release of their child to a non-
11   detained parent or close family member, this will likely not be the case with the
12   population currently detained at Karnes. All families currently at Karnes consist of
13   nuclear family units – a mother, father, and one or more children. Many of them do not
14   have sponsors, much less close family – such as a sibling or adult child – to care for
15   their child or children.3 The average age of RAICES class member clients is 4 years
16   old. Especially in such circumstances, I find it highly unlikely that parents of Class
17   Members will voluntarily allow for their children to be released without them; however,
18   nor do the parents of Class Members want their children to remain in unsafe conditions
19   at Karnes. Therefore, neither of these options promote the best interests, health, or well-
20   being of Class Member children detained at Karnes.
21
22      Class Counsel has not Advocated for Positions Consistent with the Interests of

23      Class Members Detained at Karnes.

24         17.    Since the large-scale response to the outbreak of the COVID-19 pandemic,
25   around March 2020, Class Counsel has not advocated for positions raised by the LSPs
26   in the interest of Class Members detained at the three family detention centers.
27
           3
           RAICES Family Detention Services team has found sponsors, often shelters, for
28   100% of client families detained at Karnes who do not have sponsors.
                                              5
      DECLARATION OF ANDREA MEZA IN SUPPORT OF PROPOSED INTERVENORS’ EX PARTE APPLICATION
                                    FOR LEAVE TO INTERVENE
Case 2:85-cv-04544-DMG-AGR Document 855 Filed 07/20/20 Page 7 of 9 Page ID #:39127



 1           18.    On March 23, 2020, lead Class Counsel sent email correspondence to the
 2   LSPs regarding action under the Flores Settlement Agreement to advocate for the safety
 3   of Class Members in ICE custody during the COVID-19 pandemic. At that time, lead
 4   Class Counsel included correspondence to the Department of Justice that put forth the
 5   option for a parent to “waive” his or her child’s Flores rights (which would result in
 6   indefinite detention in ICE custody) as a step to “reduce the danger of class member
 7   infections.”
 8           19.    Over the ensuing weeks, the LSPs and lead Class Counsel engaged in
 9   multiple instances of email and phone correspondence in which the LSP directors
10   voiced concerns regarding separation of Class Members from their parents or waiver of
11   Flores rights as the primary options for compliance with the FSA in the midst of the
12   COVID-19 pandemic. Ultimately, lead Class Counsel did include language that
13   Defendants are encouraged to release parents with Class Members pursuant to 8 CFR
14   1236.3(b)(2) in Plaintiff’s proposed order prior to the March 27, 2020 hearing in this
15   case.
16           20.    At the March 27, 2020 hearing, lead Class Counsel put forth waiver as an
17   option for compliance with the FSA over the objections of the LSPs. Between this
18   hearing and the April 24, 2020 hearing in which the same position was put forth, the
19   LSPs and lead Class Counsel engaged in many instances of email and phone
20   correspondence in which the LSPs asked lead Class Counsel to refrain from advocating
21   for the formalization of a “waiver” process during the COVID-19 pandemic.
22           21.    On May 14, 2020, ICE approached all families detained in the three family
23   detention centers and asked them whether they wanted their children released without
24   them or whether they wanted to remain detained with their children – a process often
25   referred to as “binary choice.” This Court acknowledged the anguish this action on the
26   part of ICE caused to Class Members and their parents.
27           22.    It was at that time, and remains, the position of the LSPs that: ICE is out of
28   compliance with this Court’s multiple orders for prompt release of Class Members; that
                                             6
      DECLARATION OF ANDREA MEZA IN SUPPORT OF PROPOSED INTERVENORS’ EX PARTE APPLICATION
                                    FOR LEAVE TO INTERVENE
Case 2:85-cv-04544-DMG-AGR Document 855 Filed 07/20/20 Page 8 of 9 Page ID #:39128



 1   the LSPs are in a position to advocate for ICE to release Class Members with their
 2   parents pursuant to 8 CFR § 1236.3(b)(2) as ICE has regularly done in its attempts to
 3   comply with the FSA since 2015; and that presentation of a “binary choice” between
 4   separation or indefinite detention as the only options to comply with the FSA is not
 5   appropriate, especially during a global pandemic.
 6         23.    Lead Class Counsel’s response to ICE’s presentation of the
 7   separation/indefinite detention “binary choice” was, “Every decision a parent makes is a
 8   binary choice.” Lead Class Counsel stated that the only two options to ensure ICE’s
 9   compliance with Flores and pursue unity of Class Members with their parents are 1)
10   winning an order for release of parents in another class action or 2) allowing for
11   separation of children and parents, and thereafter seeking release of parents. Lead Class
12   Counsel continues to advocate for separation as the best option for compliance with the
13   FSA rather than holding ICE to its obligations under paragraph 14 of the FSA to release
14   children to their parents, an option that is contemplated and must be considered under 8
15   CFR § 1236.3(b)(2), especially during the COVID-19 pandemic.
16         24.    Moreover, on multiple occasions, the LSPs urged lead Class Counsel to
17   advocate for ICE to remedy its continued lack of compliance with the FSA and to avoid
18   creating a situation in which separation or “waiver” of Flores release rights is the norm.
19         25.    Ultimately, on June 17, 2020, the LSPs decided that we could not ethically
20   advocate for interests of our accompanied Class Member clients through submission of
21   evidence via lead Class Counsel. At that time, we initiated submission of evidence
22   regarding ICE’s continued failure to comply with this Court’s orders for prompt release
23   of Class Members as amici curiae.
24         26.    Since this Court’s June 26, 2020 hearing and Order that ICE release all
25   Class Members in its custody detained longer than twenty days, lead Class Counsel
26   continues to advocate for Plaintiffs to engage in prompt finalization of a process to ask
27   parents whether they wish to separate or waiver their children’s Flores rights as the
28   primary mechanism for Defendant’s compliance with the Court’s order, despite
                                          7
      DECLARATION OF ANDREA MEZA IN SUPPORT OF PROPOSED INTERVENORS’ EX PARTE APPLICATION
                                    FOR LEAVE TO INTERVENE
Case 2:85-cv-04544-DMG-AGR Document 855 Filed 07/20/20 Page 9 of 9 Page ID #:39129



 1   protestations from advocates other than the LSPs that such a scenario in the COVID-19
 2   pandemic is not in the best interests of Class Members.
 3
 4         I declare under penalty of perjury that the foregoing is true and correct.
 5   Executed this 20th Day of July, 2020 at San Antonio, Texas.
 6
 7
 8
 9
10                                      Andrea Meza
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               8
      DECLARATION OF ANDREA MEZA IN SUPPORT OF PROPOSED INTERVENORS’ EX PARTE APPLICATION
                                    FOR LEAVE TO INTERVENE
